Citation Nr: 0838754	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated 40 percent disabling. 

2.  Entitlement to an increased rating for a right arm muscle 
disability, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from March 1966 
to February 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied increased ratings for lumbar spine 
arthritis and for injury of the muscles of the right arm. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination in July 2005, the 
report of which contains pertinent findings.  In August 2008, 
he testified before the undersigned Veterans Law Judge that 
since July 2005, his low back and right arm disabilities have 
worsened.  In Caffrey v Brown, 6 Vet App 377, 381 (1994), the 
United States Court of Appeals for Veterans Claims held that 
where a material change in the disability is alleged, a fresh 
examination is required.  Because a material change in the 
disability has been alleged, the Board must remand this case 
for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded appropriate 
examinations.  The claims files should be 
made available to the physicians for 
review of the pertinent evidence.  

The physicians should elicit a complete 
history of low back and radicular 
symptoms and right arm symptoms from the 
veteran, and report on the nature and 
severity of the lumbar spine disability 
and the right arm disability.  

The physician or physicians should offer 
a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physicians should state 
the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



